DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 3/16/22 with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 33, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 10,121,762, in view of Cheng et al., US 9,394,161.
Regarding claim 32, Chen (figures 3 & 4) teaches a component comprising:
a first component part 200; 
a second component part 300; and 
a through-via 240, 
wherein the first component part 200 has a first insulation layer 210/230 and the second component part 300 has a second insulation layer 310/230, 
wherein the through-via 240 electrically conductively connects the first component part to the second component part,
wherein the through-via 240 is arranged in a first opening (opening in figure 3 filled by 220) of the first insulation layer (210/230 on 200) and in a second opening (opening in figure 3 filled by 320) of the second insulation layer (310/230 on 300) and is completely enclosed in lateral directions by both the first insulation layer (210/230 on 200) and the second insulation layer (310/230 on 300), and 
the through-via 240 is formed in one piece.  
Chen, which teaches it is an Au alloy (column 10, lines 41-43), fails to teach the through-via is an AuSn alloy and is an AuSn eutectic.
Cheng (column 5, lines 12-21) teaches Au and AuSn alloy are conventionally known and used equivalent bonding material.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 33, Chen (see marked up figure 4 below) teaches the openings (openings in figure 3 filled by 220 & 320) form a common closed cavity, wherein the cavity has a greater lateral extent than the through- via 240 at least in places so that the through-via 240 only partially fills the cavity, and wherein an interspace is located in the lateral direction between the through-via 240 and the insulation layers 210/230 and 310/230. 

    PNG
    media_image1.png
    284
    541
    media_image1.png
    Greyscale

As to claim 36, though Chen, which teaches two chips (column 3, lines 55-61), fails to teach the first component part is a radiation-inactive carrier wafer and the second component part is a semiconductor chip, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a radiation-inactive carrier wafer in place of one of the chips in the invention of Chen because a radiation-inactive carrier wafer is a conventionally known and used alternative substrate.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 37, Chen (column 3, lines 55-61) teaches a plurality of second component parts comprises semiconductor chips fixed side by side on the first component part.  
Concerning claim 38, Chen (column 3, lines 62-67) teaches the first insulation layer and the second insulation layer comprise SiO2.  
Pertaining to claim 39, Chen (see marked up figure 4 above) the openings (openings in figure 3 filled by 220 & 320) form a common closed cavity, and wherein, at least in places, the cavity has a larger lateral extent than the through-via 240 so that the through-via 240 only partially fills the cavity (the interspaces).  
In claim 40, Cheng (column 5, lines 12-21) teaches the AuSn eutectic comprises traces of Cu, Ni, Ti and/or Al.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach similar inventions to the claimed one.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        4/26/2022